DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on 7/28/2020.
Claims 1 - 24 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 , 8-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub No : US 2020/0296665 A1) in view of 
Talebi Fard et al. (Pub No: US 2020/0228608 A1) called as Talebi 

Regarding claim 1. Huang teaches a method for supporting multiple simultaneous connections over a single non-Internet Protocol (non-IP) data delivery (NIDD) data call by an Internet of Things (IoT) device ( Huang [0038] [0051] UE 110 which is IoT 
receiving, by a processor of the IoT device, an Access Point Name (APN) connection profile object including an Application Identifier (Huang [0015] [0062] FIG 3 and 4  data is obtained by network device with Processor 310 as shown in Fig 3  on Internet of things (IoT) enablement platform,  with an APN  with service profile  having a matching subscriber ID stored in field interpreted as Access Point Name (APN) connection profile object including an Application Identifier) .
Huang does not teach, a Reliable Delivery Service (RDS) destination port list, and an RDS source port list, wherein the App ID list indicates App IDs for servers, the RDS destination port list indicates RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers
However Talebi teaches a Reliable Delivery Service (RDS) destination port list, and an RDS source port list, wherein the App ID list indicates App IDs for servers, the RDS destination port list indicates RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers (Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that configure a reliable data service RDS which includes addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs between UE source port and destination node port interpreted as RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers).

Doing so failure rate is reduced and the communication delay of cellular IoT data transmission by supporting the signaling mechanism for a network exposure function to get user plane functions information for cellular IoT service.

Regarding claim 2. Huang and Talebi teach the method of claim 1, and Huang further teaches further comprising:
determining, by the processor, an App ID for a destination server based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server ( Huang [0022] [0050] through processor, objects to be created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server).
Huang does not teach determining, by the processor, an RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object; and sending, by the processor, uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server
However Talebi teaches determining, by the processor, an RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers interpreted as an RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object); and
sending, by the processor, uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server(Talebi [0304] [0316] [0323]Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including Service Capability Exposure Function (SCEF), addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs in a NIDD data call interpreted uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 
Doing so failure rate is reduced and the communication delay of cellular IoT data transmission by supporting the signaling mechanism for a network exposure function to get user plane functions information for cellular IoT service.

Regarding claim 3. Huang and Talebi teach the method of claim 1, and Huang further teaches comprising: determining, by the processor, whether a Lightweight Machine-to-Machine (LwM2M) security object indicating an Application Identifier (App ID) of a
destination server indicates an RDS source port and RDS destination port pair to communicate with a server( Huang [0022] [0050] through processor, objects to be created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server ).
Huang does not teach determining, by the processor, whether a port query is supported by the IoT device in response to determining that the LwM2M security object indicating the App ID of the destination server does not indicate the RDS destination port and RDS source port pair to communicate with the destination server; and
sending, by the processor, a query to a Service Capability Exposure Function (SCEF) in a NIDD data call requesting the RDS source port and RDS destination port pair to communicate with the destination server in response to determining that a port query is supported by the IoT device
However Talebi teaches determining, by the processor, whether a port query is supported by the IoT device in response to determining that the LwM2M security object indicating the App ID of the destination server does not indicate the RDS destination port and RDS source port pair to communicate with the destination server(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers interpreted as an RDS source port and RDS destination port pair to 
sending, by the processor, a query to a Service Capability Exposure Function (SCEF) in a NIDD data call requesting the RDS source port and RDS destination port pair to communicate with the destination server in response to determining that a port query is supported by the IoT device(Talebi [0304] [0316] [0323]Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including Service Capability Exposure Function (SCEF), addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs in a NIDD data call interpreted uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 
Doing so failure rate is reduced and the communication delay of cellular IoT data transmission by supporting the signaling mechanism for a network exposure function to get user plane functions information for cellular IoT service.

Regarding claim 4. Huang and Talebi teach the method of claim 3, and Talebi further teaches comprising: determining, by the processor, the RDS source port and RDS destination port pair to communicate with the destination server based on the App ID for the destination server and the APN connection profile object in response to determining that port queries are not supported by the IoT device(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs between UE source port and destination node port interpreted as RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers).; and
sending, by the processor, uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to the SCEF for routing to the destination server(Talebi [0304] [0316] [0323]Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including Service Capability Exposure Function (SCEF), addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs in a NIDD data call interpreted uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server)..

Regarding claim 5. Huang and Talebi teach the method of claim 4, and Huang further teaches wherein:
the IoT device is an LwM2M client device (Huang [0035] IoT enabled device is LWM2M interpreted as IoT device is an LwM2M client device ); and the destination server is an LwM2M server (Huang [0036] LWM2M OMA-DM 230 interpreted as destination server is an LwM2M server) .

Regarding claim 6. Huang and Talebi teach the method of claim 5, wherein the destination server is a LwM2M bootstrap server(Huang [0036][0070] LWM2M OMA-DM 230 interpreted as destination server is a LwM2M bootstrap server).

Regarding claim 8. Huang and Talebi teach the method of claim 2, and Huang further teaches wherein determining the App ID for the destination server based on the LwM2M security object associated with the destination server comprises determining the App ID for the destination server based at least in part on the App ID list in the APN connection profile object( Huang [0022] [0050] through processor, objects to be created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server ).

Regarding claim 9. Huang and Talebi teach the method of claim 1, and Talebi further teaches comprising:
determining, by the processor, whether an RDS source port and RDS destination port pair to initiate communication with the destination server is indicated in a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers interpreted as an RDS source port and RDS destination port 
sending, by the processor, uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server in response to determining that the RDS source port and RDS destination port pair to initiate communication with the destination server is indicated in the LwM2M security object(Talebi [0304] [0316] [0323]Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including Service Capability Exposure Function (SCEF), addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs in a NIDD data call interpreted as NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server in response to determining that the RDS source port and RDS destination port pair to initiate communication with the destination server is indicated in the LwM2M security object).

Regarding claim 10. Huang and Talebi teach the method of claim 9, and Talebi further teaches comprising:
determining, by the processor, the RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object as a reference into the RDS source port list and the RDS destination port list in response to determining that the RDS source port and RDS destination port pair to initiate communication with the destination server are not indicated in the LwM2M security object(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs between UE source port and destination node port interpreted as RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers).; and
sending, by the processor, upling traffic including the RDS source port and RDS destination port pair in a NIDD data call to the SCEF for routing to the destination server(Talebi [0304] [0316] [0323]Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including Service Capability Exposure Function (SCEF), addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs in a NIDD data call interpreted as by the processor, upling traffic including the RDS source port and RDS destination port pair in a NIDD data call to the SCEF for routing to the destination server).

Regarding claim 11. Huang teaches a method for supporting multiple simultaneous connections over a single non-Internet Protocol (non-IP) data delivery (NIDD) data call by an Internet of Things (IoT) device( Huang [0038] [0051] UE 110 which is IoT Internet of Things enabled device as shown in Fig 2 of may generating, by a processor of a server, an Access Point Name (APN) connection profile object including an Application Identifier (App ID) list(Huang [0062] Fig 3 and 4,  service profile interpreted as profile object within , DB may be queried with, for example, a subscriber ID, a UE ID, and/or an APN ID interpreted as Access Point Name (APN) connection profile object which include the subscriber ID interpreted as Application Identifier (App ID) list) .,
sending, by the processor of the server, the APN connection profile object to an IoT device(Huang [0015][0050][0062] data is obtained and used by another network device with Processor 310 includes one or multiple processors, microprocessors, data processors, co -processors, application specific integrated circuits in network with an Internet of things (IoT) enablement platform (IEP) interpreted as receiving, by a processor of the IoT device).
Huang does not teach a Reliable Delivery Service (RDS) destination port list, and a RDS source port list, wherein the App ID list indicates App IDs for servers, the RDS destination port list indicates RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers.
However Talebi teaches a Reliable Delivery Service (RDS) destination port list, and a RDS source port list, wherein the App ID list indicates App IDs for servers, the RDS destination port list indicates RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers(Talebi [0323][0336] Fig 20 RDS reliable service 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 
Doing so failure rate is reduced and the communication delay of cellular IoT data transmission by supporting the signaling mechanism for a network exposure function to get user plane functions information for cellular IoT service.

Regarding claim 12. Huang and Talebi teach the method of claim 11, and Huang further teaches wherein the IoT device is a Lightweight Machine-to-Machine (LwM2M) client device(Huang [0035] IoT enabled device is LWM2M interpreted as IoT device is an LwM2M client device );.

Regarding claim 13. Huang teaches an Internet of Things (IoT) device, comprising:
a processor configured with processor-executable instructions ( Huang [0038] [0050] [0051] UE 110 which is IoT Internet of Things enabled device as shown in Fig 2 of may perform multiple access operations based for non-IP data delivery ( NIDD) data ), to:
receive an Access Point Name (APN) connection profile object including an Application Identifier (App ID) list(Huang [0062] service profile interpreted as profile 
Huang does not teach a Reliable Delivery Service (RDS) destination port list, and an RDS source port list, wherein the App ID list indicates App IDs for servers, the RDS destination port list indicates RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers.
However Talebi teaches a Reliable Delivery Service (RDS) destination port list, and an RDS source port list, wherein the App ID list indicates App IDs for servers, the RDS destination port list indicates RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs between UE source port and destination node port interpreted as RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 


Regarding claim 14. Huang and Talebi teach the IoT device of claim 13, and Huang further teaches wherein the processor is further configured with processor-executable instructions to: determine an App ID for a destination server based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server( Huang [0022] [0050] through processor, objects to be created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server ).;
Huang and Talebi do not teach determine an RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object; and send uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server.
 However Talebi teaches determine an RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS 
send uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server(Talebi [0304] [0316] [0323]Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including Service Capability Exposure Function (SCEF), addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs in a NIDD data call interpreted uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 
Doing so failure rate is reduced and the communication delay of cellular IoT data transmission by supporting the signaling mechanism for a network exposure function to get user plane functions information for cellular IoT service.

Regarding claim 15. Huang teaches a IoT device of claim 13, and Huang further teaches wherein the processor is further configured with processor-executable instructions( Huang [0038][0050] [0051] UE 110 which is IoT Internet of Things 
determine whether a Lightweight Machine-to-Machine (LwM2M) security object indicating an Application Identifier (App ID) of a destination server indicates an RDS source port and RDS destination port pair to communicate with server( Huang [0022] [0050] through processor, objects to be created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server )..
Huang does not teach determine whether a port query is supported by the IoT device in response to determining that the LwM2M security object indicating the App ID of the destination server does not indicate the RDS destination port and RDS source port pair to communicate with the destination server; and
send a query to a Service Capability Exposure Function (SCEF) in a NIDD data call requesting the RDS source port and RDS destination port pair to communicate with the destination server in response to determining that a port query is supported by the IoT device.
However Talebi teaches determine whether a port query is supported by the IoT device in response to determining that the LwM2M security object indicating the App ID of the destination server does not indicate the RDS destination port and RDS source port pair to communicate with the destination server(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers 
send a query to a Service Capability Exposure Function (SCEF) in a NIDD data call requesting the RDS source port and RDS destination port pair to communicate with the destination server in response to determining that a port query is supported by the IoT device(Talebi [0304] [0316] [0323]Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including Service Capability Exposure Function (SCEF), addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs in a NIDD data call interpreted as send a query to a Service Capability Exposure Function (SCEF) in a NIDD data call requesting the RDS source port and RDS destination port pair to communicate with the destination server in response to determining that a port query is supported by the IoT device ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 
Doing so failure rate is reduced and the communication delay of cellular IoT data transmission by supporting the signaling mechanism for a network exposure function to get user plane functions information for cellular IoT service.

Regarding claim 16. Huang and Talebi teach the IoT device of claim 15, and Talebi further teaches wherein the processor is further configured with processor-executable instructions to:
determine the RDS source port and RDS destination port pair to communicate with the destination server based on the App ID for the destination server and the APN connection profile object in response to determining that port queries are not supported by the IoT device(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers interpreted as based on the App ID for the destination server and the APN connection profile object in response to determining that port queries are not supported by the IoT device); and
send uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to the SCEF for routing to the destination server(Talebi [0304] [0316] [0323]Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including Service Capability Exposure Function (SCEF), addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs in a NIDD data call interpreted uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 


Regarding claim 17. Huang and Talebi teach the IoT device of claim 16, and Huang further teaches wherein:
the IoT device is an LwM2M client device (Huang [0035] IoT enabled device is LWM2M interpreted as IoT device is an LwM2M client device ); and the destination server is an LwM2M server (Huang [0036] LWM2M OMA-DM 230 interpreted as destination server is an LwM2M server) .

Regarding claim 18. Huang and Talebi teach the IoT device of claim 17, and Huang further teaches wherein the destination server is a LwM2M bootstrap server (Huang [0036][0070] LWM2M OMA-DM 230 interpreted as destination server is a LwM2M bootstrap server).

Regarding claim 20. Huang and Talebi teach the IoT device of claim 14, and Huang further teaches wherein the processor is further configured with processor-executable instructions to determine the App ID for the destination server based on the LwM2M security object associated with the destination server by determining the App ID for the destination server based at least in part on the App ID list in the APN connection profile object(Huang [0062] service profile interpreted as profile object within , DB may be queried with, for example, a subscriber 


Regarding claim 21. Huang and Talebi teach the IoT device of claim 13, and Talebi further teaches wherein the processor is further configured with processor-executable instructions to:
determine whether an RDS source port and RDS destination port pair to initiate communication with the destination server is indicated in a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers interpreted RDS destination port pair to initiate communication with the destination server is indicated in a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server) ; and
send uplink traffic including the RDS source port and RDS destination port
pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for
routing to the destination server in response to determining that the RDS source port and RDS destination port pair to initiate communication with the destination server is indicated in the LwM2M security object (Talebi [0304] [0316] [0323]Fig 20  interpreted uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 
Doing so failure rate is reduced and the communication delay of cellular IoT data transmission by supporting the signaling mechanism for a network exposure function to get user plane functions information for cellular IoT service.

Regarding claim 22. Huang and Talebi teach the IoT device of claim 21, and Talebi further teaches wherein the processor is further configured with processor-executable instructions to:
determine the RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object as a reference into the RDS source port list and the RDS destination port list in response to determining that the RDS source port and RDS destination port pair to initiate communication with the destination server are not indicated in the LwM2M security object(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS 
send the uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to the SCEF for routing to the destination server(Talebi [0304] [0316] [0323]Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including Service Capability Exposure Function (SCEF), addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs in a NIDD data call interpreted uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 
Doing so failure rate is reduced and the communication delay of cellular IoT data transmission by supporting the signaling mechanism for a network exposure function to get user plane functions information for cellular IoT service.

Regarding claim 23. Huang teaches a server, comprising:
a processor configured with processor-executable instructions to perform operations to:
generate an Access Point Name (APN) connection profile object including an Application Identifier (App ID) list (Huang [0050] [0062] service profile interpreted as 
Huang does not teach a Reliable Delivery Service (RDS) destination port list, and a RDS source port list, wherein the App ID list indicates App IDs for servers, the RDS destination port list indicates RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers; and send the APN connection profile object to an IoT device.
However Talebi teaches a Reliable Delivery Service (RDS) destination port list, and a RDS source port list, wherein the App ID list indicates App IDs for servers, the RDS destination port list indicates RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers; and send the APN connection profile object to an IoT device(Talebi [0323][0336] Fig 20 RDS reliable service configuration with parameter that employed to configure a reliable data service RDS including addresses, identifiers, port numbers, and the like for originator applications server and receiver applications at SCS/AS severs between UE source port and destination node port interpreted as RDS destination ports to communicate with the servers, and the RDS source port list indicates RDS source ports to communicate with the servers).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Talebi. 


Regarding claim 24. Huang and Talebi teach the server of claim 23, and Huang further teaches wherein the processor is further configured with processor-executable instructions such that the IoT device is a Lightweight Machine-to-Machine (LwM2M) client device(Huang [0035] IoT enabled device is LWM2M interpreted as IoT device is an LwM2M client device ).

10.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub No : US 2020/0296665 A1) in view of Talebi Fard et al. (Pub No: US 2020/0228608 A1) called as Talebi in further view of He et al (Pub N o: US 2020/0037343 A1)

Regarding claim 7. Huang and Talebi teach the method of claim 4, Huang and Talebi do not teach wherein the NIDD data call simultaneously routes uplink traffic for up to 16 RDS destination ports
However He teaches wherein the NIDD data call simultaneously routes uplink traffic for up to 16 RDS destination ports (He [0253] [0298] uplink traffic of 16 bit destination on layer 2 , interpreted as traffic for up to 16 RDS destination ports) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang and Talebi by incorporating the teachings of He. 

Regarding claim 19. Huang and Talebi teach the IoT device of claim 16,
Huang and Talebi do not teach wherein the processor is further configured with processor-executable instructions to send the uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call that simultaneously routes uplink traffic for up to 16 RDS destination ports
However He teaches wherein the processor is further configured with processor-executable instructions to send the uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call that simultaneously routes uplink traffic for up to 16 RDS destination ports(He [0253] [0298] uplink traffic of 16 bit destination on layer 2 , interpreted as traffic for up to 16 RDS destination ports) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang and Talebi by incorporating the teachings of He. Doing so a new 16 bits-long number produced from destination layer-2 ID is implicitly carried by the CRC. i.e., the CRC is scrambled with a new 16 bits-long number produced from destination layer-2 ID. There is an algorithm that is known to both the transmitter and the receiver and produces the new 16 bits-long number.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455